Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7, 11 – 14, and 16 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2007/0026306 (“Lee”).

Regarding claim 1, Lee discloses a battery pack assembly comprising: at least one battery cell (17) having at least one terminal (21), the at least one terminal having a terminal engagement portion (the external face of the terminal); a terminal connector mechanism (31) having a housing (36), a retention member (340) having retention portion (inner face of the retention member), and a biasing member (35), the retention member configured to move between an engaged position and a disengaged position (see [0055]), the biasing member positioned between the housing and the retention member (see at least Fig. 3, 35 is between portions of 340 and 36) to bias the retention member towards the engaged position (see [0021], [0048]), in the engaged position the retention portion of the retention member engages with the terminal engagement portion to inhibit movement of the terminal connector mechanism with respect to the at least one terminal in an insertion direction (the terminal is squeezed by the retention member and movement along the insertion direction is inhibited), in the disengaged position, the retention portion of the retention member is disengaged from the terminal engagement portion to permit movement of the terminal connector mechanism with respect to the at least one terminal in the insertion direction (see at least [0018] and Fig. 5, the terminal can be removed from the connector and thus the connector allows movement when disengaged from the terminal).
Regarding claim 2, Lee discloses wherein the housing includes a base wall (the lower cylinder edge wall, near the lead line of A as indicated below), a side wall (wall B, indicated below) extending outwardly from the base wall, and a terminal aperture (space C, indicated below) formed in the base wall, the terminal aperture configured to receive the at least one terminal (a terminal enters the space), the biasing member positioned between the side wall of the housing and the retention member (a spring member is between the side wall and at least a portion of the retention member).

    PNG
    media_image1.png
    617
    557
    media_image1.png
    Greyscale

Marked up version of Fig. 6

Regarding claim 3, Lee discloses wherein one of the terminal engagement portion and the retention portion is formed as a shaped recess and the other of the terminal engagement portion and the retention portion is formed as a shaped protrusion that has a shape that corresponds to the shape of the shaped recess (in the embodiment of Fig. 6 the retention portion and terminal engagement portion each have a recess and a shaped protrusion).
Regarding claim 4, Lee discloses wherein the housing includes a terminal receiver (side wall B) extending outwardly from the base wall to at least partially surround the terminal aperture (wall B extends away from wall portion A and surrounds space C), the terminal receiver is configured to receive at least a portion of the at least one terminal (B surrounds the terminal within space C).
Regarding claim 7, Lee discloses wherein the biasing member (35) is a spring.
Regarding claim 11, Lee discloses a vehicle comprising: at least one battery cell (17) having at least one terminal (21), the at least one terminal having a terminal engagement portion (the external face of the terminal); a terminal connector mechanism (31) having a housing (36), a retention member (340) having retention portion (inner face of the retention member), and a biasing member (35), the retention member configured to move between an engaged position and a disengaged position (see [0055]), the biasing member positioned between the housing and the retention member (see at least Fig. 3, 35 is between portions of 340 and 36) to bias the retention member towards the engaged position (see [0021], [0048]), in the engaged position the retention portion of the retention member engages with the terminal engagement portion to inhibit movement of the terminal connector mechanism with respect to the at least one terminal in an insertion direction (the terminal is squeezed by the retention member and movement along the insertion direction is inhibited), in the disengaged position, the retention portion of the retention member is disengaged from the terminal engagement portion to permit movement of the terminal connector mechanism with respect to the at least one terminal in the insertion direction (see at least [0018] and Fig. 5, the terminal can be removed from the connector and thus the connector allows movement when disengaged from the terminal).
Regarding claim 12, Lee discloses wherein the housing includes a base wall (the lower cylinder edge wall, near the lead line of A as indicated above), a side wall (wall B, indicated above) extending outwardly from the base wall, and a terminal aperture (space C, indicated above) formed in the base wall, the terminal aperture configured to receive the at least one terminal (a terminal enters the space), the biasing member positioned between the side wall of the housing and the retention member (a spring member is between the side wall and at least a portion of the retention member).
Regarding claim 13, Lee discloses wherein one of the terminal engagement portions and the retention portion is formed as a shaped recess and the other of the terminal engagement portion and the retention portion is formed as a shaped protrusion that has a shape that corresponds to the shape of the shaped recess (in the embodiment of Fig. 6 the retention portion and terminal engagement portion each have a recess and a shaped protrusion).
Regarding claim 14, Lee discloses wherein the housing includes a terminal receiver (side wall B) extending outwardly from the base wall to at least partially surround the terminal aperture (wall B extends away from wall portion A and surrounds space C), the terminal receiver is configured to receive at least a portion of the at least one terminal (B surrounds the terminal within space C).
Regarding claim 16, Lee discloses wherein the at least one terminal (21) is an elongated post (see Fig. 2 and 6) and the terminal connection portion is an elongated recess that extends generally normal to a longitudinal direction of the at least one terminal (the triangular recess extends radially inward in a normal direction to the terminal longitudinal axis, see Fig. 6).
Regarding claim 17, Lee discloses wherein the biasing member (35) is a spring.



Allowable Subject Matter
Claims 19 – 20 are allowed.
Claims 5 – 6, 8 – 9, and 15 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose or suggest the claimed battery pack assembly wherein the terminal receiver includes a cutout such that in the engaged position the retention portion of the retention member extends through the cutout of the terminal receiver to engage with the terminal engagement portion, along with the remaining elements of the claim.
Regarding Claim 8, the prior art does not disclose or suggest the claimed battery pack assembly wherein the retention member is connected to the base wall by a living hinge integrally formed as a one piece monolithic structure with the retention member and the base wall, along with the remaining elements of the claim.
Regarding Claim 9, the prior art does not disclose or suggest the claimed battery pack wherein the at least one terminal includes a pair of terminal connector portions provided on opposite sides of the at least one terminal, the terminal connector mechanism includes a pair of side walls, a pair of retention members, and a pair of biasing members, the terminal aperture positioned between the pair of side walls, along with the remaining elements of the claim
Regarding Claim 15, the prior art does not disclose or suggest the vehicle wherein the terminal receiver includes a cutout such that in the engaged position the retention portion of the retention member extends through the cutout of the terminal receiver to engage with the terminal engagement portion, along with the remaining elements of the claim.
Regarding Claim 16, the prior art does not disclose or suggest the claimed vehicle wherein the retention member is connected to the base wall by a living hinge integrally formed as a one piece monolithic structure with the retention member and the base wall, along with the remaining elements of the claim.
Regarding Claim 19, the prior art does not disclose or suggest the claimed method of removing an individual battery cell from a battery pack having a plurality of battery cells, each battery cell having at least one terminal, the method comprising: displacing a first retention member towards a first sidewall and a second retention member towards a second sidewall of a terminal connector mechanism; removing the terminal connector mechanism from the battery pack in a first direction; and removing the individual battery cell from the battery pack in the first direction, along with the remaining elements of the claim.
Kim discloses a battery terminal connector with resilient engagement members, but the connector is used to connect to battery modules, not individual battery cells, and the module disconnects from the pack in an opposite direction to the module being remove from the pack. It would not have been obvious to modify Kim in view of Lee, or vice versa, because the two connectors are used to connect different battery structures, with Lee used to connect two adjacent individual battery cells while Kim is used to connect a continuous string of multi-cell battery modules. Jurgen teaches a resilient living hinge, but does not teach how to utilize the hinge in place of a spring in a structure such as the connector of Lee.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833